DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
 	Applicant’s NPL document #26 on the IDS filed March 29th, 2019 has an improper publication date of the year 2996.
 	NPL document #36 lacks a publication date.
 	Both documents have been reviewed but cannot be formally considered as both lack a proper publication date.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/685383,  13/833998 and 15/363295, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one th, 2013.    	Additionally applications 61/685383,  13/833998 and 15/363295 fail to provide support for “the locking mechanism comprises: a main section with an aperture extending therethrough….wherein the aperture is defined by a first line and a second line, wherein the first line and the second line intersect intermediate the opposite ends of the aperture, wherein the first line is oriented at an angle of between about 10 degrees and about 40 degrees…”  As a result claims 11-14 are given an effective filing date of March 27th, 2019.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2 and 6-16	in the reply filed on May 25th, 2021 is acknowledged.
Claims 1, 3-5 and 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25th, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “male engagement mechanism”, “female engagement mechanism”, “locking mechanism” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims “two of the semi-rigid surgical implants”.  Additionally, the claim sets forth in its preamble “The surgical instrument implant of claim 2.   However, claim 1 recites A semi-rigid surgical implant comprising…”  There is no instrument recited.  Further, the claim introduces new matter as the semi-rigid implant cannot comprises two of itself and is not disclosed to do so.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims “two semi-rigid surgical implant”.  However, the claim is directed to a semi-rigid implant.  It is unclear how the implant can comprise two of itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 2, 6-10 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beyar et al. (US 2008/0133017).
Regarding claim 2, Beyar et al disclose a semi-rigid surgical implant comprising an implant body (500 + 510 in view of [0095-0097])having an opening formed therein (512), wherein the implant body is fabricated from a semi-rigid material (“polyurethane” [0015] in view of [0098] of Applicant’s specification which states polyurethane is a semi-rigid material); a male engagement mechanism (500) extending from an upper surface (see figure below) of the implant body; a female engagement mechanism (510) formed in a lower surface (see figure below) of the implant body, wherein a shape of the male 
 	Regarding claim 10, Beyar et al. disclose a portion of the locking mechanism extends above an upper surface of the implant body (see figure below) when the locking mechanism is in engagement with the implant body (figure 5D). 	Regarding claim 14, Beyar et al. disclose the implant body further comprises a back surface (“lateral side” [0091]) and wherein a surgical instrument engagement region extends from the back surface ([0090-0091], [0101]). 	Regarding claim 15, Beyar et al. disclose the implant body further comprises a side surface and wherein the implant body has, at least one aperture (179) formed in the side surface (figure 4C). 	Regarding claim 16, Beyar et al. disclose the implant body has a durometer hardness of between about Shore 18A and about Shore 55D and wherein the implant body has a compressive modulus of between about 2 MPa and about 100 MPa ([0015] discloses the material can be polyurethane and Applicant’s own disclosure states that polyurethane has said material properties see at least [0085] of Applicant’s disclosure).

    PNG
    media_image1.png
    447
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    592
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references teach “the locking mechanism main section aperture is defined by a first line and a second line, wherein the first line and the second line intersect intermediate the opposite ends of the aperture, wherein the first line is oriented at an angle of between about 10 degrees and about 40 degrees.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775